Citation Nr: 1125767	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for high cholesterol.  

6.  Entitlement to service connection for low back pain.

7.  Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1971 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran did not suffer from bilateral hearing loss during service or for many years thereafter, and the competent medical evidence of record does not indicate a nexus between his current condition and his active service.  

2.  There is no medical evidence diagnosing the Veteran as suffering from PTSD.  

3.  There is no evidence that the Veteran suffered from a bilateral knee condition (including arthritis) during his active service or within one year thereafter, and there is no competent evidence establishing a nexus between his current condition and his active service.  

4.  There is no evidence that the Veteran currently suffers from hypertension or high blood pressure, or that he suffered from this condition during his active service.  

5.  High cholesterol is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes; a chronic disability manifested by high cholesterol is not currently shown.

6.  There is no evidence that the Veteran suffered from low back pain during his active service, and there is no competent evidence establishing a nexus between his current condition and his active service.  

7.  There is no competent evidence or indication of a nexus between the Veteran's headaches and his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5.  High cholesterol is not a disability for which compensation is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

6.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for numerous conditions which he contends are causally related to his active service.  Each of these claims is evaluated separately below.  


Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, a condition which he contends is related to his in-service noise exposure.  For the reasons that follow, the Board shall deny his claim.  

First, in addition to the law regarding service connection outlined above, the Board notes that bilateral hearing loss is also a disability that is presumed to have been incurred in service, if evidence shows that it became manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, if the Veteran shows that his hearing deteriorated to a compensable rate within a year of service, then he may be service connected as if his hearing had deteriorated while he was on active service.

The Board acknowledges that the Veteran currently suffers from bilateral hearing loss.  The Veteran underwent a VA audio examination in August 2009.  Following an examination, the examiner diagnosed the Veteran as suffering from bilateral sensorineural hearing loss.  

Despite this current diagnosis, there is no competent evidence that the Veteran's hearing loss was incurred in or aggravated by his active service, or is otherwise causally related to his active service.  

With respect to the lack of an in-service incurrence, a review of the Veteran's service treatment records reveals that he had no complaints of or treatment for bilateral hearing loss during his active service.  Indeed, his September 1974 separation examination shows no decibel loss over 15 at any frequency, a level below even the threshold mentioned in Hensley.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citations omitted) (stating that "the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.").  

In both his September 2009 Notice of Disagreement and his March 2010 Substantive Appeal, the Veteran stated that he did not undergo a separation examination.  The record of such an examination has been obtained along with the rest of the Veteran's service treatment records, however.  Indeed, the examination specifically shows that at the time of his separation, the Veteran was suffering from hemorrhoids, a condition for which he is now service-connected.  As noted above, though, this separation examination found the Veteran's ears to be normal and his hearing within normal limits as observed by the VA examiner in 2009.  Further, though the Veteran now claims that he did not undergo a separation examination, in a January 2009 statement, the Veteran acknowledged that he underwent a discharge physical.  

There is also no medical evidence establishing a nexus between the Veteran's current condition and his active service.  Again, the Veteran underwent a VA examination in August 2009.  The examiner wrote that the Veteran's hearing was normal both at induction and at separation.  She wrote that there is no evidence supporting hearing loss due to military noise exposure, as hearing loss due to such exposure is not known to have a delayed onset.  Accordingly, the examiner concluded that the Veteran's hearing loss is not due to his military noise exposure.  

There is no other medical evidence in the file regarding the relationship between the Veteran's current bilateral hearing loss and the acoustic trauma he suffered in service.  The Veteran himself has stated that he believes that there is a nexus between the two.  The Board recognizes the sincerity of the argument advanced by the Veteran that his hearing loss is service related.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Hearing loss, however, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  To the extent that the Veteran speaks to the diagnosis and causation of his bilateral hearing loss, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the Board both finds no evidence that the Veteran suffered from hearing loss during his active service or within one year thereafter, and finds that the competent medical evidence of record does not indicate a nexus between his current condition and his active service.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Post traumatic Stress Disorder

The Veteran also contends that he suffers from PTSD.  For the reasons that follow, the Board determines that service connection is not warranted.

In addition to the regulations above, to establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD, a link - established by medical evidence - between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Here, the Veteran's claim fails because there is no medical evidence that the Veteran has been diagnosed as suffering from PTSD.  The only medical evidence in the claims file is records of the Veteran's treatment from January 1995 to November 2008 by Laurence Levenberg, MD.  A review of these records reveals that at no point did the Veteran complain of or seek treatment for PTSD or any other acquired psychiatric disorder.  Further, Dr. Levenberg never diagnosed the Veteran as suffering from PTSD or any other psychiatric condition.  There is no other medical evidence in the file providing such a diagnosis.  

The Veteran has submitted statements of his own and from his brother, a retired Master Sergeant in the United States Air Force.  In his November 2008 claim, the Veteran stated that his PTSD was due to "pressure," though he never fully articulated what this pressure was.  The Veteran's brother spoke of the changes that he witnessed in the Veteran, and provided his belief that these negative changes were the result of "subhuman" treatment that the Veteran received from his superiors.  

Despite the Veteran's and his brother's statements, neither are competent to provide the "medical evidence" of a PTSD diagnosis as required by VA regulation.  38 C.F.R. § 3.304(f).  Though the Veteran's brother stated that he has an Associate's Degree in psychology, there is no showing that he is otherwise competent to offer a PTSD diagnosis.  

In his March 2010 Substantive Appeal, the Veteran highlighted sections of VA regulations pertaining to PTSD, arguing that his lay testimony alone should be sufficient to establish his diagnosis.  The Veteran's argument fails for two reasons.  

First, the section of the regulation highlighted by the Veteran states not that lay evidence can be accepted to establish a diagnosis of PTSD, but rather that lay evidence may establish the occurrence of an in-service stressor.  38 C.F.R. § 3.304(f)(1).  The applicable regulation is clear, however, that "medical evidence" indicating a diagnosis of PTSD is required for service connection.  Id. at (f).  

Second, though the circumstances in which lay evidence may be acceptable has expanded in recent years, there are still limits to its application.  In Jandreau, the Court of Appeals for the Federal Circuit (Federal Circuit) provided three instances in which lay evidence may be accepted as proof of the existence of a disability: first, when "a layperson is competent to identify the medical condition;" second, when "the layperson is reporting a contemporaneous medical diagnosis;" or third, when "lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  492 F.3d at 1377.  With regard to situations where a layperson may be competent to identify a medical condition, the Federal Circuit elucidated that "sometimes [a] layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at n.4.  Here, none of the three situations highlighted are satisfied.  There is no evidence that either the Veteran or his brother is competent to diagnose the Veteran as suffering from any particular psychiatric disorder.  There is no evidence that the Veteran is reporting a contemporaneous medical diagnosis, and there is no evidence that the Veteran's self-diagnosis was later supported by a medical professional.  

Given that the regulation is clear that a PTSD diagnosis must be provided by a medical professional and that there is no evidence that the Veteran or his brother are competent to offer their diagnoses of the Veteran, the Board finds that the evidence submitted is not sufficient to establish that the Veteran currently suffers from PTSD.  

Also, the Veteran's claim does not need to be evaluated as one for an acquired psychiatric disorder in general.  In February 2009, the Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Clemons decision does not, however, require the Board to evaluate all claims limited to PTSD as claims for psychiatric disorders in general.  Instead, such an analysis need only be performed when a psychiatric disorder or symptoms thereof are present.  As the Court stated: "quite a different result is reached when the claimant requests compensation for a particular diagnosis but, after proper development, the medical evidence reveals no current condition related to the symptoms suffered." Id. at 7 (emphasis in original).  The Court elucidated this statement with an example.  According to the Court, if an appellant filed a claim for PTSD "but no current mental condition whatsoever was diagnosed, the claim could have been properly denied for lack of a diagnosis for any current mental condition."  Id. (citing 38 U.S.C. § 1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the example provided by the Court.  Here, the Veteran is seeking service connection for PTSD, but he has not been diagnosed as suffering from any mental condition.  Despite the statements of the Veteran and his brother, there remains no medical evidence that the Veteran suffers from any psychiatric disorder, including PTSD.  Accordingly, an analysis under Clemons of whether the Veteran may be service connected for a psychiatric disorder in general is unwarranted. 

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no medical evidence indicating that the Veteran has been diagnosed as suffering from PTSD.  He therefore cannot be service connected for that disorder, and the Board thus finds the criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Bilateral Knee Condition

The Veteran seeks service connection for a bilateral knee condition, which he alternatively describes as arthritis.  As there is no evidence of an in-service incurrence of the Veteran's current condition and no medical evidence of a link between the Veteran's current condition and his active service, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from a bilateral knee condition.  A May 2006 X-ray revealed that the Veteran had mild degenerative changes in his right knee.  Dr. Levenberg diagnosed the Veteran as suffering from bursitis or tendonitis in his right knee.  In June 2008, the Veteran complained of pain in both of his knees, with his right hurting more than his left.  Dr. Levenberg diagnosed the Veteran as suffering from degenerative arthritis; though he did not specify where the Veteran was suffering from arthritis, for the purposes of this appeal, the Board shall assume that Dr. Levenberg intended his diagnosis to apply to the Veteran's bilateral knees.  

Despite this current diagnosis, there is no evidence that the Veteran suffered from this condition during his active service or within one year thereafter.  A review of the Veteran's service treatment records shows no complaints of or treatment for bilateral knee pain or any other knee condition during the Veteran's active service.  His September 1974 separation examination is similarly silent as to his suffering from any knee condition.  

As arthritis is a "chronic condition" as defined by VA regulation, service connection for this condition may be established by a legal presumption when it is shown that this condition manifested itself to a compensable degree within one year of the Veteran's separation from active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, though, there is no evidence that the Veteran's bilateral knee condition was manifest to any degree until many years after service.  

In his March 2010 Substantive Appeal, the Veteran argued that as arthritis is a presumptive condition, his current diagnosis warrants a grant of service connection.  Once again, however, the Veteran has not construed the applicable regulation correctly.  That regulation does not state that service connection is warranted for claimants who develop specified conditions at any time after their active service.  Instead, in the case of chronic conditions such as arthritis, the presumption allows those specified disabilities to be "considered to have been incurred in or aggravated by service . . . even though there is no evidence of such disease during the period of service."  38 C.F.R. § 3.307(a).  This affects the second element of the service connection framework, allowing for a finding of service connection even when there is no in-service incurrence.  Further, as stated above, such enumerated chronic conditions "must have become manifest to a degree of 10 percent or more within 1 year . . . from the date of separation from service."  Id. at (a)(3).  The earliest record of complaints of knee pain comes from 1998 - some 24 years after the Veteran's separation from active service and too far removed temporally to satisfy the presumption.

As there is no evidence that the Veteran complained of or sought treatment for a bilateral knee condition during his active service or in the year following his separation from service, the Board finds that the Veteran's bilateral knee condition was not incurred in his active service. 

Further, there is no competent medical evidence of a nexus between the Veteran's current bilateral knee condition and his active service.  Though Dr. Levenberg has diagnosed the Veteran as suffering from arthritis in his knee, he did not link the Veteran's condition to his active service or provide any other etiology for that condition.  There is also no evidence that any other medical professional has provided a nexus or an indication of such a causal relationship. 

The Veteran has argued that such a link exists, but he is not competent to offer such a statement.  See Jandreau, 492 F.3d at 1377 (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition); see also Espiritu, 2 Vet. App. at 494- 95. While the Board will accept the Veteran's contentions as to his symptoms, because the Veteran is not competent to testify as to the etiology of his claimed disability, the Board will not consider his testimony for the purpose of establishing the causation of his bilateral knee condition.

In summary, the Board finds no evidence that the Veteran's bilateral knee condition was incurred during his active service or was manifest to a compensable degree within a year of that service.  The Board further finds that there is no competent evidence establishing or indicating a nexus between his active service and his current condition.  Accordingly, the Board concludes that the criteria for service connection for a bilateral knee condition have not been met.  


High Blood Pressure

The Veteran also seeks service connection for hypertension, which he claims as high blood pressure.  For the reasons that follow, his claim shall be denied.

Pursuant to VA regulation, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2010).

First, there is no evidence that the Veteran currently suffers from hypertension or high blood pressure.  A review of the Veteran's treatment with Dr. Levenberg does not reveal that the Veteran has been diagnosed as suffering from either hypertension or high blood pressure.  Further, the two most recent blood pressure readings from Dr. Levenberg in May and June 2008 showed that the Veteran had readings of 130/80 and 120/82 respectively.  These readings are below the thresholds considered to constitute hypertension as described by the applicable diagnostic code.  See 38 C.F.R. § 4.104, DC 7101 Note (1).

Further, there is no evidence that the Veteran suffered from hypertension or high blood pressure during his active service.  A review of his service treatment records reveals no treatment for such conditions.  Further, his examination upon entrance recorded blood pressure of 120/80, and his separation examination recorded a reading of 100/64; again, both levels are below the threshold for hypertension.  Id.  

Hypertension is another "chronic condition" subject to the one year presumption described above.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, as there is no evidence that the Veteran suffered from hypertension or high blood pressure within one year of his active service, the presumption is inapplicable.  

In summary, the Board finds both that there is no evidence that the Veteran currently suffers from hypertension or high blood pressure, and that there is no evidence that the Veteran suffered from these conditions during his active service.  Accordingly, the criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

High Cholesterol  

The Veteran seeks service connection for high cholesterol; as this is not a disability for which service connection may be granted, his claim shall be denied.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Nothing in the medical evidence reflects that the Veteran has been diagnosed with a chronic disability manifested by high cholesterol at any time during the pendency of the appeal, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There is no evidence of symptoms, manifestations, or deficits in bodily functioning associated with this laboratory finding.  See 61 Fed. Reg. at 20,445 (May 7, 1996).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has presented no competent medical evidence that hyperlipidemia results in a disability, nor does the clinical evidence of record so reflect. 

Accordingly, in the absence of competent evidence of disability manifested by, or associated with, the finding of hypercholesterolemia/hyperlipidemia, the record presents no predicate for a grant of service connection for any such finding, and the Veteran's claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Low Back Pain

The Veteran also seeks service connection for low back pain.  For the following reasons, his claim shall be denied.

First, the Board acknowledges that the Veteran has suffered from low back pain, as reflected in the records of his treatment from Dr. Levenberg.  In June 2001, Dr. Levenberg diagnosed the Veteran as suffering from an acute low back strain, and in September 2001, Dr. Levenberg diagnosed the Veteran as suffering from mild sciatica.  There is no evidence since September 2001 of the Veteran's suffering from low back pain.  

Whether these remote diagnoses qualify as a current diagnosis under the service connection is both unanswered and ultimately immaterial, for the Veteran does not meet the other two elements of the service connection framework.

First, there is no evidence that the Veteran suffered from low back pain during his active service.  A review of his service treatment records reveals no treatment for or complaints of low back pain during that service.  His September 1974 separation examination was also silent as to his suffering from any low back condition.  

Further, though the Veteran received treatment from Dr. Levenberg in September 2001 for low back pain and sciatica, Dr. Levenberg never stated that there was a nexus between the Veteran's conditions and his active service.  There is no other medical or lay evidence in the file indicating such a causal link, and to the extent that the Veteran's statements could be read broadly to indicate such a link, he is not competent to offer such an opinion.  See Espiritu, 2 Vet. App. at 494-95; see also Jandreau, 492 F.3d at 1377.  

Thus, the Board finds no evidence of an in-service incurrence or occurrence of the Veteran's low back pain, and no medical evidence of a nexus between his current condition and his active service.  Accordingly, the Board concludes that the criteria for service connection for low back pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Migraine Headaches

The Veteran seeks service connection for migraine headaches.  For the reasons that follow, this claim shall be denied.  

First, the Board acknowledges that the Veteran has sought treatment for and been diagnosed as suffering from headaches, though not necessarily migraines.  Records of the Veteran's treatment from Dr. Levenberg show that in June 2003, the Veteran was diagnosed as suffering from muscle tension headaches.  Other records similarly show the Veteran's reports of suffering from headaches, though only the June 2003 record gives a diagnosis.  

A review of the Veteran's service treatment records also reveals that he sought treatment for headaches once - in November 1971 - during his active service.  At that time, the Veteran complained of suffering from a cold and headaches.  Aside from this incident, there is no further evidence that the Veteran complained of or sought treatment for headaches during the remainder of his active service.  His September 1974 separation examination is also silent as to his suffering from any chronic headache condition.

The Veteran's claim fails because there is no competent evidence or indication of a nexus between the Veteran's current condition and his active service.  Though Dr. Levenberg treated the Veteran for his headaches, Dr. Levenberg never related those headaches to the Veteran's service or provided any other etiology for them.  

The only indication that the Veteran's headaches may be related to his active service comes from the Veteran himself.  In his November 2008 claim, the Veteran stated that his headaches were due to his "exposure to chemicals."  In his September 2009 Notice of Disagreement, the Veteran clarified that he was not alleging that his headaches were due to herbicide exposure, but instead to cleaning chemicals that he used during his active service.  

There is no support, however, for the Veteran's contention.  As explained above, the Veteran is not competent to offer his opinions as to the etiology of his claimed condition.  The Veteran's statements alone, absent any underlying medical rationale or support from a medical expert, are not sufficient to support the contention that in-service exposure to cleaning chemicals could have led to his current headache condition.  The Veteran's contentions are unsubstantiated conjecture, and without any support, they are unfounded.  

Despite VA's duty to assist, "it is the veteran's 'general evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006)).  Here, the Board finds that there is no competent evidence establishing a nexus or indicating a relationship between the Veteran's headaches and his active service.  Accordingly, the Board concludes that the criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

II.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the Veteran's claim for service connection for high cholesterol, regardless of the character or the quality of any evidence which the Veteran could submit, an abnormality of lipids in the blood is not defined as a disease within applicable VA legislation.  A claim for service connection for such a disorder must be denied as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (approving of VA's promulgation of 38 C.F.R. § 3.303(c)). Therefore, it would be fruitless to provide the Veteran with further notice or assistance pursuant to the VCAA, and an extended discussion of these duties is unnecessary.

With respect to the other claims on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in PTSD cases involving claims of personal assault, VA is required to provide notice that an in-service personal assault may be corroborated by evidence from sources other than the service records.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  The Veteran did not receive such additional notice with his initial claim, but in reading his statements, it is clear that the Veteran is not basing his claim on an in-service personal assault.  Instead, the Veteran contends that his PTSD is the result of "pressure" put upon him by others.  The Veteran never describes this pressure, and while the letter from his brother alludes to circumstances that other veterans have faced, it does not describe what (if any) stressors support the Veteran's claim for PTSD.  Such notice of additional sources of evidence is thus not required in this case.

Even if the Veteran's and his brother's statements were read broadly as to imply that his claim were based on an in-service personal assault, any prejudice that resulted from this notice failure has been overcome by the Veteran's demonstration of actual knowledge of the provisions of the applicable regulation.  Much like in Gallegos, the Veteran in this case demonstrated actual knowledge of the regulation by having his brother submit a lay statement in support of his claim.  See Gallegos, 22 Vet. App. at 338-39 (holding that though VA had not met its duty to notify, that prejudice was overcome by the Veteran's actions that showed actual knowledge).  Indeed, in his March 2010 Substantive Appeal, the Veteran copied and cited directly to 38 C.F.R. § 3.304(f).  Accordingly, the Board finds that any prejudice has been overcome.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his private medical treatment from Dr. Levenberg.  The Veteran was afforded a VA compensation and pension examination with respect to his claim for service connection for bilateral hearing loss.  

As to the Veteran's other claims, a VA compensation and pension examination is not required in this case.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, for some of the Veteran's claimed disabilities (i.e. PTSD and hypertension), no examination is needed as there is no competent evidence that the Veteran suffers from his claimed condition.  For others (i.e. bilateral knee condition, low back condition, and headaches), though there is evidence that the Veteran suffers from his claimed conditions, an examination is not required because there is no indication that these conditions could be related to his active service.  Without such an indication, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence developed in this case is sparse.  The Veteran has not provided VA with any private medical records, however, nor has he provided releases for VA to obtain such records other than those from Dr. Levenberg that have been associated with the claims folder.  VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for post traumatic stress disorder is denied.  

Service connection for a bilateral knee condition is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.

Service connection for a low back condition is denied.

Service connection for headaches is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


